Smith, Judge.
The award of the State Board of Workers’ Compensation was not erroneous for any of the reasons alleged. We therefore affirm the trial court, which sustained the board.
Claimant Long, the appellant, who was a fork lift operator for Colonial Stores, suffered a work-related injury on January 15,1975. Long was paid compensation under an approved agreement, until he returned to work on a permanent basis on December 1,1976. He continued working until July 15,1977, when he allegedly reinjured himself. Appellant came back to work in August 1977, and Colonial Stores terminated his employment on August 29, when appellant confessed to stealing his employer’s merchandise. His change-in-condition claim was denied by the administrative law judge and the board, and the trial court’s affirmance of the board’s ruling is the subject of Long’s appeal.
Appellant’s contentions essentially are that the board’s findings of fact did not warrant the award and that the evidence was not sufficient to support those findings. We disagree. The board’s ruling was founded upon its conclusion, supported by the evidence, that appellant had not shown a worsening of his condition which resulted in his inability to work, the inability to work having been proximately caused by a previous accidental injury. We find no error. See Whitner v. Ga. State University, 139 Ga. App. 212 (228 SE2d 200) (1976).

Judgment affirmed.


Quillian,P. J., andBirdsong, J., concur.

George & George, Lavinia B. George, David H. Fink, for appellant.
Swift, Currie, McGhee & Hiers, George L. Pope, Jr., for appellees.
Alfred B. Adams, III, amicus curiae.